DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it reads like a claim. Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 should be depending on claim 15 and not claim 1 as recited.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the term “the detecting” in line 4.  There is insufficient antecedent basis for this limitation in the claim or the parent claim(s) and thus makes the claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 13-18, 25-26, 35-36, 39-40 and 43-44 are rejected under 35 U.S.C. 102 a1 as being anticipated by Xiong et al (US 2017/0188320).
For claim 1, Xiong discloses a method of operating a user equipment (UE), comprising: identifying a pool of resources where transmission of sidelink synchronization signals is permitted, the pool of resources comprising at least UE-specific resources (see at least Fig.5 step 520 and/or [0052]-[0053]; identifying pool of resources for D2DSS (sidelink synchronization signals ([0014])) that comprises at least UE-specific based resources); and transmitting a sidelink synchronization signal to one or more peer sidelink UEs based on a subset of the pool of resources (see at least Fig.5 
For claim 2, Xiong further discloses system-wide resources reserved for sidelink synchronization signal transmissions (see at least Fig.5 step 520 and/or [0052]-[0053]; at least D2D (reserved) discovery resource pool).
For claim 3, Xiong further discloses wherein the subset of resources comprises at least part of the UE-specific resources, or wherein the subset of resources comprises at least part of the reserved system-wide resources, or any combination thereof (see at least Fig.5 step 520 and/or [0052]-[0053]; subset of resources comprises at least UE-specific based resources and/or D2D (reserved) discovery resource).
For claim 4, Xiong further discloses wherein the subset of resources comprises at least part of the UE-specific resources (see at least Fig.5 step 520 and/or [0052]-[0053]; subset of resources comprises at least UE-specific based resources).
For claim 6, Xiong further discloses determining that the subset of resources will not interfere with the one or more peer sidelink UEs and/or a base station (see at least Fig.5 step 520 and/or [0052]-[0053]; subset of resources comprises at least UE-specific based resources and wherein UE-specific is allocated per UE-specific basis ([0015]; no interference with other UEs)), wherein the transmitting is performed in response to the detecting in an opportunistic manner (see at least Fig.5 step 530 and/or [0053]-[0054]; transmission of D2DSS in response to at least D2D discovery (detecting)).

For claim 14, Xiong further discloses transmitting an indication signal to the one or more peer sidelink UEs to indicate the subset of the pool of resources (see at least Fig.5 step 530 and/or [0053]-[0054]; the D2DSS is used as an indication since it is transmitted based on a subset of the pool of resources).
For claim 15, Xiong discloses a method of operating a user equipment (UE), comprising: receiving a sidelink synchronization signal from a peer sidelink UE based on a subset of a pool of resources where transmission of sidelink synchronization signals is permitted (see at least Fig.5 step 530 and/or [0053]-[0054]; receiving the D2DSS (sidelink synchronization signals ([0014])) based on a subset of the pool of resources), the pool of resources comprising at least UE-specific resources (see at least Fig.5 step 520 and/or [0052]-[0053]; identifying/using pool of resources for D2DSS  that comprises at least UE-specific based resources); and synchronizing a clock at the UE based at least in part upon the sidelink synchronization signal (see at least Fig.5 step 530 and/or [0053]-[0054]; receiving the D2DSS for synchronizing a clock at D2D UE).
Claims 16-18 and 25-26 are rejected for same reasons as claims 2-4 and 13-14, respectively, since they are related as transmitting (UE) to receiving (UE).
Claims 35 and 39 are rejected for same reasons as claim 1 since they are related as method to apparatus (UE) (see Xiong: Fig.7 and [0051]; UE).

Claim 43 is rejected for same reasons as claim 1 since they are related as method to CRM (UE) (see Xiong: Fig.7 and [0051]; UE).
Claim 44 is rejected for same reasons as claim 15 since they are related as method to CRM (UE) (see Xiong: Fig.7 and [0051]; UE).
Claims 27, 29, 32, 34, 37-38, 41-42 and 45-46 are rejected under 35 U.S.C. 102 a1 as being anticipated by NEC: pgs. 1-4 (R1-144858 submitted in IDS).
For claim 27, NEC discloses a method of operating a user equipment (UE), comprising: transmitting a synchronization request message to at least one peer sidelink UE (see at least pg.2 lines 26-27 and Fig.1; UE#A transmits a synchronization request to UE#1); and receiving at least one sidelink synchronization signal from the at least one peer sidelink UE in response to the transmitting (see at least pg.2 lines 32-33 and Fig.1; UE#A receives the D2DSS from UE#1 based on the synchronization request).
For claims 29 and 34, NEC further discloses transmits/receives the synchronization request message as via unicast, multicast or broadcast (see at least pg.2 lines 15-17 and/or lines 26-27; UE#A transmits/receives the synchronization request as a response (at least unicast transmission) to the received/transmitted synchronization signal from UE#1).
For claim 32, NEC discloses a method of operating a user equipment (UE), comprising: receiving a synchronization request message from a peer sidelink UE (see 
Claims 37 and 41 are rejected for same reasons as claim 27 since they are related as method to apparatus (UE) (see NEC: Fig.1; UE).
Claims 38 and 42 are rejected for same reasons as claim 32 since they are related as method to apparatus (UE) (see NEC: Fig.1; UE).
Claim 45 is rejected for same reasons as claim 27 since they are related as method to CRM (UE) (see NEC: Fig.1; UE).
Claim 46 is rejected for same reasons as claim 32 since they are related as method to CRM (UE) (see NEC: Fig.1; UE).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of NEC: pgs. 1-4 (R1-144858 submitted in IDS).
For claims 5 and 19, Xiong discloses all the claimed subject matter with the exception of explicitly disclosing wherein the transmitting transmits the sidelink synchronization signal in response to a request from at least one of the one or more peer sidelink UEs in an on-demand manner.  However, NEC discloses the transmitting of the sidelink synchronization signal is in response to a request from at least one of the one or more peer sidelink UEs in an on-demand manner (see at least pg.2 lines 26-27 and/or lines 32-33 and/or Fig.1; UE#1 transmits D2DSS in response of receiving a synchronization request from UE#A).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of NEC into the method/apparatus of Xiong for the purpose of at least implementing an on-demand synchronization by responding to a synchronization request and therefore establishing communication.
Claims 7-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Seo et al (US 2016/0205644).
For claims 7 and 20, Xiong discloses all the claimed subject matter with the exception of explicitly disclosing wherein the transmitting repeats periodically.  However, Seo discloses wherein the transmitting repeats periodically (see at least [0016]; implementing periodicity in transmitting D2DSS).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Seo into the method/apparatus of Xiong for the purpose of at least 
For claims 8 and 21, Seo further discloses transmitting a first set of synchronization signals in accordance with a first periodicity, and transmitting a second set of synchronization signals in accordance with a second periodicity (see at least [0016]; implementing 2 periodicities in transmitting D2DSS).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Seo into the method/apparatus of Xiong for the purpose of at least using different periodicities in transmitting D2DSS in order to give more chances to the moving or out of coverage UEs to receive the signal(s) and establish communication.
For claims 9 and 22, Xiong further discloses wherein the first set of synchronization signals is transmitted over a first part of the subset of resources corresponding to system-wide resources reserved for sidelink synchronization signal transmissions, and wherein the second set of synchronization signals is transmitted over a second part of the subset of resources corresponding to at least part of the UE-specific resources (see at least Fig.5 step 520 and/or [0052]-[0053]; subset of resources comprises at least UE-specific based resources and/or D2D (reserved) discovery resource used of transmissions).  Xiong discloses all the claimed subject matter with the exception of explicitly disclosing wherein the first periodicity is higher than the second periodicity.  However, Seo discloses the use of different periodicities that comprises a first periodicity that is higher/longer than a second periodicity (see at least [0016]; .
Claims 10-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Seo et al (US 2016/0205644) and further in view of NEC: pgs. 1-4 (R1-144858 submitted in IDS).
For claims 10 and 23, Seo further discloses transmitting a first set of synchronization signals in accordance with a first periodicity (see at least [0016]; implementing periodicity in transmitting D2DSS).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Seo into the method/apparatus of Xiong for the purpose of at least periodically transmitting D2DSS in order to give more chances to the moving or out of coverage UEs to receive the signal(s) and establish communication.  Xiong in view of Seo discloses all the claimed subject matter with the exception of explicitly disclosing transmitting of second set of synchronization signals in an on-demand manner.  However, NEC discloses the transmitting of the sidelink synchronization signal is in response to a request from at least one of the one or more peer sidelink UEs in an on-demand manner (see at least pg.2 lines 26-27 and/or lines 32-33 and/or Fig.1; UE#1 transmits D2DSS in response of receiving a synchronization request (on-demand) from UE#A).  Thus, it would have been obvious to the one ordinary skill in the art before the 
For claims 11 and 24, Xiong further discloses wherein the first set of synchronization signals is transmitted over a first part of the subset of resources corresponding to system-wide resources reserved for sidelink synchronization signal transmissions, and wherein the second set of synchronization signals is transmitted over a second part of the subset of resources corresponding to at least part of the UE-specific resources (see at least Fig.5 step 520 and/or [0052]-[0053]; subset of resources comprises at least UE-specific based resources and/or D2D (reserved) discovery resource used of transmissions).  
For claim 12, NEC further discloses the transmitting of the sidelink synchronization signal (second set) is in response to a synchronization request from another peer sidelink UE or a synchronization quality dropping below a threshold (see at least pg.2 and/or Fig.1: (UE#Y); UE#1 transmits D2DSS in response of receiving a synchronization request from other UEs including another peer sidelink UE (pg.2 lines 21; one or more surrounding D2D-UEs)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of NEC into the method/apparatus of Xiong in view of Seo for the purpose of at least implementing an on-demand synchronization by responding to a synchronization request and therefore establishing communication.
Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over NEC in view of Cheng et al (US 2020/0196255).
For claims 28 and 33, NEC further discloses the transmitting transmits the synchronization request message over a sidelink communications channel (see at least pg.2 lines 26-27 and/or Fig.1; UE#1 transmits D2DSS to UE#A and wherein D2D channel reads on the sidelink channel).  NEC discloses all the claimed subject matter with the exception of explicitly disclosing the signal is transmitted as a Medium Access Control (MAC) Command Element (CE).  However, Cheng discloses the transmission of SLSS (sidelink synchronization signal) signal(s) as Medium Access Control (MAC) Command Element (CE) (see at least [0111]; transmission from UE to UE via MAC-CE).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cheng into the method/apparatus of NEC for the purpose of at least benefiting from all the MAC-CE transmission/structure offers such as faster transportation of information than other structures. 
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over NEC in view of Kaikkonen et al (US 2018/0049053).
For claim 30, NEC further discloses determining that the UE is an out of coverage (see at least pg.2 line 1 and/or line 10 and/or Fig.1; achieving same timing reference (synchronizing) for out of coverage scenario), wherein the transmitting is performed in response to the determining (see at least pg.2 line 1 and/or lines 26-27; achieving same timing reference (synchronizing) by transmission of synchronization request).  NEC discloses all the claimed subject matter with the exception of explicitly 
For claim 31, NEC further discloses determining that the UE is an out of coverage (see at least pg.2 line 1 and/or line 10 and/or Fig.1; achieving same timing reference (synchronizing) for out of coverage scenario), wherein the transmitting is performed in response to the determining (see at least pg.2 line 1 and/or lines 26-27; achieving same timing reference (synchronizing) by transmission of synchronization request).  NEC discloses all the claimed subject matter with the exception of explicitly disclosing that the out of network coverage UE is a UE that has a quality associated with a synchronization source dropped below a threshold (see at least [0036]; out of coverage (out of sync status) is declared when quality associated with a sync source falls below threshold).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kaikkonen into the method/apparatus of NEC for the purpose of at least .
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467